Citation Nr: 0902409	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-40 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1952 to April 
1956.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for 
bilateral hearing loss.


FINDING OF FACT

The veteran's bilateral hearing loss is not shown to be 
etiologically related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements. In an August 
2005 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible. VA also asked the veteran 
to provide any evidence that pertains to his claim. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

However, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.

The veteran's service treatment records and a VA examination 
report have been associated with the claims file.  VA has 
provided the veteran with opportunity to submit evidence and 
arguments in support of his claim.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.	 Law and Analysis

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  In addition, certain chronic diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2008).

Section 3.385 of title 38, Code of Federal Regulations does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  The threshold for normal 
hearing is zero decibels to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.

Service treatment records show that the veteran's hearing was 
15/15 bilaterally on whispered voice testing at the time of 
his March 1952 enlistment examination, as well as during an 
April 1952 Aviation Cadet Training Observer examination, a 
July 1952 Preflight Observer examination, March 1953 Reserve 
Commission and Fly Status examination, and an April 1956 
separation examination.  A June 1960 periodic examination, 
associated with the service treatment records, also reflects 
15/15.

Service treatment records also include audiological 
evaluations.  The Board notes that prior to November 1967, 
audiometric results in service department records were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left in each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

Audiometric data was not reported on the March 1952 
enlistment examination.

On the April 1952 audiological evaluation, puretone 
thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
NR
10 (15)
LEFT
5 (20)
10 (20)
0 (10)
NR
30 (35)

On the July 1952 audiological evaluation, puretone thresholds 
in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
10 (20)
NR
40 (45)
LEFT
5 (20)
15 (25)
5 (15)
NR
35 (40)



On the March 1953 audiological evaluation, puretone 
thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
5(15)
0(10)
NR
-5 (0)
LEFT
0(15)
0(10)
0(10)
NR
-10(-5)

Audiometric data was not reported on the April 1956 
separation examination.

On the June 1960 audiological evaluation, puretone thresholds 
in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 5(20)
5(15)
5(15)
5(15)
-5(0)
LEFT
5(20)
5(15)
5(15)
5(15)
-10(-5)

Service treatment records do not reflect problems, 
complaints, or diagnoses related to bilateral hearing loss.  
There were no other complaints relating to the ears in 
service, and no complaints were noted at the time of 
separation.

On VA examination conducted in October 2005 puretone 
thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
80
75
LEFT
10
40
55
80
80

Under the Maryland CNC Test, the veteran had 86 percent 
speech recognition in the right ear, and 84 percent speech 
recognition in the left ear.

During the October 2005 VA examination, the veteran reported 
exposure during service to small arms fire, as well as 
exposure to engine noise while on board B-29 aircraft.  He 
stated that he was a radar bombardier for over one year and 
fired a .45 on the pistol range often.  After service, the 
veteran farmed for his entire career.

In reviewing the veteran's service treatment records, the VA 
examiner noted that a service audiogram dated in April 1952 
showed a moderate hearing loss at 8000 Hertz in the right ear 
and a mild loss at 4000 and 8000 Hertz in the left ear.  She 
noted further that an audiogram dated in March 1953 showed 
normal hearing from 500-8000 Hertz, bilaterally, and an 
audiogram dated June 1960 also showed normal hearing 
sensitivity from 500-6000 Hertz, bilaterally.  The VA 
audiologist stated that exposure to either impulse sounds or 
a continuous exposure can cause a temporary threshold shift.  
This disappears in 16 to 48 hours after exposure to loud 
noise.  Impulse sounds may also damage the structure of the 
inner ear resulting in an immediate hearing loss.  Continuous 
exposure to loud noise can also damage the structure of the 
hair cells resulting in hearing loss.  If hearing does not 
recover completely from a temporary threshold shift, a 
permanent loss exists.  Since the damage is done when exposed 
to noise, a normal audiogram subsequent to the noise exposure 
would verify that the hearing had recovered without permanent 
loss. The VA audiologist stated that review of the service 
medical records indicates the veteran had normal hearing, 
bilaterally, at separation, and that in the presence of the 
veteran's military noise exposure, it is not likely that the 
veteran's hearing loss is due to his military noise exposure.  

The veteran has current hearing loss under 38 C.F.R. § 3.385, 
based on the results of the October 2005 puretone audiometry 
test and the Maryland CNC test.  Competent evidence of 
record, however, indicates that bilateral hearing loss was 
not incurred in service, and sensorineural hearing loss is 
not shown to have been manifested within one year of 
separation from service.  While service treatment records 
show some evidence of hearing loss on audiograms in April 
1952, as noted by the VA examiner, and at the time of a July 
1952 audiogram (see 38 C.F.R. § 3.385 and Hensley, supra), 
subsequent audiograms in March 1953 and in June 1960 show no 
such hearing loss.  As noted by the VA examiner in October 
2005 since the damage is done when exposed to noise, a normal 
audiogram subsequent to the noise exposure would verify that 
the hearing had recovered without permanent loss.  There was 
no indication of a hearing loss disability at the time of the 
veteran's April 1956 separation examination or at the time of 
a June 1960 periodic examination, completed 4 years after the 
veteran's separation from service.  Thus, while the veteran 
asserts chronicity of symptomatology since service, the 
objective medical evidence contradicts that assertion.  A 
chronic hearing loss is not shown by the medical evidence to 
exist for many years after service.  Finally, there is no 
competent medical evidence which links any current hearing 
loss disability to service.  As such, the Board finds that 
service connection for bilateral hearing loss is not 
warranted.

In making this determination, the Board has considered the 
veteran's own statements in support of his claim.  The Board 
acknowledges the veteran's belief that he has current 
bilateral hearing loss which is related to service; however, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  In the 
present case, there is simply no evidence which relates a 
current hearing loss disability to service.

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran has bilateral hearing loss etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


